The plaintiff in error was convicted on a charge of unlawful conveyance of intoxicating liquor, and in accordance with the verdict was sentenced to pay a fine of $50 and to be confined in jail for 30 days. From the judgment he appeals.
No brief has been filed and no appearance made in behalf of plaintiff in error. The errors assigned question the sufficiency of the evidence to sustain the verdict. There is not much conflict in the evidence in the case. The officers observed a cousin of the defendant carrying a sack to the defendant's car which contained two 1/2-gallon jars of corn whisky. They were overtaken by the officer, and the defense was that the defendant did not know that the sack contained whisky.
This only raises a question of fact to be determined by the jury. The credibility of the witnesses and the weight to be attached to the testimony of each is peculiarly a question for the jury, and where the questions of fact were fairly submitted, as we think was done in this case, *Page 4 
and there is sufficient evidence to support the verdict, it cannot rightfully be disturbed.
The judgment of the trial court is accordingly affirmed.
BESSEY, P.J., and EDWARDS, J., concur.